                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 COMER VANCE,                                      )
                                                   )
               Plaintiff,                          )
                                                   )            No.    4:16-CV-34-HSM-CHS
 v.                                                )
                                                   )
 AUSTIN SWING, TIM LOKEY, MARY                     )
 WEST, BEDFORD COUNTY                              )
 COMMISSIONERS, and BEDFORD                        )
 COUNTY SHERIFF’S OFFICE,                          )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       This matter is before the Court on a sua sponte review of the record. When Comer Vance

(“Plaintiff”) filed this action, he listed the Bedford County Correctional Facility as his address

[Doc. 2]. On January 11, 2019, the Court granted Plaintiff’s motion to proceed in forma pauperis

(“IFP”) and ordered Plaintiff to “immediately inform the Court . . . of any address changes in

writing” pursuant to Local Rule 83.13 [Doc. 5 at 2]. Plaintiff was forewarned that failure to

promptly notify the Clerk and other parties to the proceeding within fourteen days of any changes

in his address, to monitor the progress of the case, and to prosecute or defend the action diligently

“may result in the dismissal of this action” [Id.]. On January 22, 2019, however, the Court’s Order

was returned as “Undeliverable” noting that Plaintiff is no longer at this facility [Doc. 6].

       On March 11, 2019, this Court ordered Plaintiff to show cause within fourteen days, as to

why his case should not be dismissed based on his failure to report his change of address to the

Clerk of Court [Doc. 7]. Plaintiff was notified that failure to respond to the Order will result in

the case’s dismissal [Id. at 2].      On March 21, 2019, the Order was again returned as
“Undeliverable” [Doc. 8]. Plaintiff has not updated his address with the Court or responded to the

Court’s show cause order and the time to do so has passed.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). Involuntary dismissal under

Rule 41(b) “operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); see Link v. Wabash

R.R. Co., 370 U.S. 626, 629 (1962) (“The authority of a federal trial court to dismiss a plaintiff’s

action with prejudice because of his failure to prosecute cannot seriously be doubted.”).

       The Court considers four factors when considering dismissal under Rule 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Regional Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to prosecute this action can be

attributed to his own willfulness or fault. Notably, the last two attempts made by this Court to

contact Plaintiff regarding his case have been unsuccessful. Whether willful or negligent, Plaintiff

has failed to respond to the Court orders, has not updated his address, and otherwise has failed to

monitor or pursue this action in any way since November 2, 2016. Pursuant to Local Rule 83.13,

it is the duty of the pro se party to monitor the progress of the case and to prosecute or defend the

action diligently. See E.D. Tenn. L.R. 83.13. Accordingly, the first factor weighs in favor of

dismissal.



                                                  2
       The second factor, however, weighs against dismissal; since Defendants have not yet been

served, they have not been prejudiced by Plaintiff’s inactions.

       By contrast, the third factor clearly weighs in favor of dismissal, as Plaintiff has failed to

comply with the Court’s orders, despite being expressly warned of the possible consequences of

such a failure [Doc. 5 p. 2; Doc.7 p. 2].

       Finally, the Court finds that alternative sanctions would not be effective. Plaintiff has filed

a motion for leave to proceed in forma pauperis; therefore, the Court has no indication that Plaintiff

has the ability to pay a monetary fine. Moreover, there seems little purpose allowing alternative

sanctions where Plaintiff has apparently abandoned his case showing a lack of respect for this

Court’s deadlines and orders, even after threatened with its dismissal.

       The Court thus concludes that, in total, the factors weigh in favor of dismissal of Plaintiff’s

action with prejudice pursuant to Rule 41(b). For these reasons, this action is hereby DISMISSED

WITH PREJUDICE pursuant to Rule 41(b).

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                          /s/ Harry S. Mattice, Jr._______
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
